

EXHIBIT 10.22


AMENDMENT 2014-1

MERCURY GENERAL CORPORATION
PROFIT SHARING PLAN


WHEREAS, Mercury General Corporation (the “Company”) maintains the Mercury
General Corporation Profit Sharing Plan (the “Plan”);
WHEREAS, pursuant to Section 9.1 of the Plan, the Company is authorized to amend
the Plan; and
WHEREAS, the Company deems it in the best interests of the Plan and the Company
to amend the “Qualified Percentage” provisions of the Plan with respect to the
Plan’s automatic enrollment feature.
NOW, THEREFORE, the Plan is amended, effective January 1, 2015, as follows:
Section 2.2(b)(5) of the Plan is hereby amended to read as follows:
“(5)    Qualified Percentage. The ‘Qualified Percentage’ with respect to an
Employee for whom contributions are automatically made under Sections 2.2(b)(1)
or (2) shall be: (i) 4% during the period beginning with the date on which the
Employee’s Compensation is first reduced pursuant to Sections 2.2(b)(1) or (2)
and ending on the last day of the Plan Year following the Plan Year in which
such Employee’s Compensation is first so reduced; (ii) 5% during the first Plan
Year following the end of the period described in clause (i); (iii) 6% during
the second Plan Year following the end of the period described in clause (i);
and (iv) 7% during any subsequent Plan Year.”
IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute this amendment to the Plan this19th day of November, 2014.


                    
 
 
MERCURY GENERAL CORPORATION
 
 
By:
/s/ THEODORE STALICK
 
 
Its:
Senior Vice President and Chief Financial Officer



                    



 